 

Exhibit 10.2

 

LRAD CORPORATION

 

NOTICE OF STOCK OPTION GRANT

 

Participant:



Address:  



 

 

Participant has been granted an Option to purchase Common Stock of LRAD
Corporation (the “Company”), subject to the terms and conditions of this Notice
of Stock Option Grant (the “Notice of Grant”), the LRAD Corporation 2015 Equity
Incentive Plan (the “Plan”), and the Stock Option Agreement attached hereto as
Exhibit A (the “Agreement”), as follows. Capitalized terms not otherwise defined
herein or in the Agreement shall have the meanings ascribed to such terms in the
Plan.

 

Grant Number:

     

Date of Grant:

     

Vesting Commencement Date:

     

Number of Shares Granted:

     

Exercise Price per Share:

     

Total Exercise Price:

     

Type of Option (check one):

Incentive Stock Option         Nonstatutory Stock Option    

Term/Expiration Date:

 

 

Vesting Schedule:

 

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

 

[25% of the Shares subject to this Option shall vest on the 1 year anniversary
of the Vesting Commencement Date, and 1/16th of the Shares subject to this
Option shall vest one each three-month anniversary of the Vesting Commencement
Date such that all of the Shares subject to this Option shall be vested on the 4
year anniversary of the Vesting Commencement Date, subject to Participant
continuing to be a Service Provider through each such date.]

 

Notwithstanding the foregoing, the vesting of the Shares subject to this Option
shall be subject to any vesting acceleration provisions applicable to this
Option contained in the Plan and/or any employment or service agreement, offer
letter, change in control severance agreement or policy, or any other agreement
or policy that, prior to and effective as of the date of this Notice of Grant,
has been entered into or agreed upon, as the case may be, between Participant
and the Company or any parent or subsidiary corporation of the Company (such
agreement or policy, a “Separate Agreement”) to the extent not otherwise
duplicative of the vesting terms described above (by way of example, if a
Separate Agreement provides for different acceleration of vesting provisions for
all of Participant’s stock options upon a termination of Participant as a
Service Provider for “good reason” that is defined differently, and the
Participant’s status as a Service Provider terminates in a manner that would
trigger “good reason” under the Separate Agreement but not under the Agreement,
the Participant would remain entitled to the acceleration of vesting under the
Separate Agreement).

 

 
1

--------------------------------------------------------------------------------

 

  

 

Termination Period:

 

Except as provided in a Separate Agreement, this Option will be exercisable for
90 days after Participant ceases to be a Service Provider, unless such
termination is due to Participant’s death or Disability, in which case this
Option will be exercisable for 12 months after Participant ceases to be a
Service Provider. Notwithstanding the foregoing sentence, if the exercise of
this Option within the applicable time periods set forth in the preceding
sentence is prevented by Section 21 of the Plan, this Option shall remain
exercisable until 30 days (or such longer period of time as determined by the
Administrator, in its discretion) after the date Participant is notified by the
Company that this Option is exercisable, but in any event no later than the
expiration of the term of this Option as set forth in the Notice of Grant.
Notwithstanding anything herein to the contrary, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 14(c) of the Plan.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and the Agreement, including
exhibits hereto and thereto, all of which are made a part of this document.
Participant has reviewed the Plan and the Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Agreement
and fully understands all provisions of the Plan and the Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
the Agreement. Participant further agrees to notify the Company upon any change
in the residence address indicated in this Grant of Notice.

 

The parties have executed this Agreement as of the Grant Date.

 

PARTICIPANT

 

LRAD CORPORATION

           

 

 

 

Signature

 

By             Print Name

 

Title

     

 
2

--------------------------------------------------------------------------------

 

 

 

Grant Number:          

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

1.             Grant of Option. The Company hereby grants to the individual
named in the Notice of Grant (the “Participant”) an option (the “Option”) to
purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”), subject to all of the terms and conditions in this Stock Option
Agreement (this “Agreement”), the Plan, and the Separate Agreement (as
applicable), which are incorporated herein by reference. Subject to Section
20(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan will prevail. The Option will be designated in the Notice
of Grant as either an Incentive Stock Option (“ISO”) or a Nonstatutory Stock
Option (“NSO”). If designated in the Notice of Grant as an ISO, the Option is
intended to qualify as an ISO under Section 422 of the Code. However, if the
Option is intended to be an Incentive Stock Option, to the extent that it
exceeds the $100,000 limitation of Code Section 422(d) such excess portion of
the Option will be treated as an NSO. Further, if for any reason the Option (or
portion thereof) will not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as an NSO
granted under the Plan. In no event will the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.

 

2.             Vesting Schedule. Except as provided in Section 3, the Option
awarded by this Agreement will vest in accordance with the vesting provisions
set forth in the Notice of Grant. Shares scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.

 

3.             Administrator Discretion. The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Option at any time, subject to the terms of the Plan.
If so accelerated, such Option will be considered as having vested as of the
date specified by the Administrator.

 

4.             Exercise of Option.

 

(a)     Right to Exercise. The Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.

 

(b)     Method of Exercise. The Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together and of any
Tax-Related Items (as defined in Section 6(a) of this Agreement). The Option
will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price.

 

 
A-1

--------------------------------------------------------------------------------

 

  

 

5.             Method of Payment. Payment of the aggregate Exercise Price will
be by any of the following, or a combination thereof, at the election of
Participant:

 

(a)     cash;

 

(b)     check;

 

(c)     consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

 

(d)     surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

 

6.             Tax Obligations.

 

(a)     Responsibility for Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any applicable
federal, state or local income, employment, payroll tax, fringe benefit tax,
payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant including,
without limitation, in connection with the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired under the Plan and/or the receipt
of any dividends on such Shares which the Company determines must be withheld
(“Tax-Related Items”). To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax-Related Items by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required Tax-Related Items hereunder at the time the Option is
exercised, Participant acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver the Shares if such amounts are not
delivered at the time the Option is exercised. Participant authorizes the
Company to withhold any Tax-Related Items legally payable by Participant from
his or her wages or other cash compensation paid to Participant by the Company
or from proceeds of the sale of Shares. Regardless of any action of the Company,
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company. Participant further acknowledges that the Company
(1) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option; and (2) does not
commit to and is under no obligation to structure the terms of the Award or any
aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.

 

 
A-2

--------------------------------------------------------------------------------

 

  

 

(b)     Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of
(i) the date 2 years after the Date of Grant, or (ii) the date 1 year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.

 

(c)     Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional 20% federal income tax, and (iii) potential penalty and
interest charges. The Discount Option may also result in additional state
income, penalty and interest charges to Participant. Participant acknowledges
that the Company cannot and has not guaranteed that the IRS will agree that the
per Share Exercise Price of this Option equals or exceeds the Fair Market Value
of a Share on the Date of Grant in a later examination. Participant agrees that
if the IRS determines that the Option was granted with a per Share Exercise
Price that was less than the Fair Market Value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.

 

7.             Rights as Stockholder. Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

8.             No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE, SUBJECT TO APPLICABLE LAWS.

 

 
A-3

--------------------------------------------------------------------------------

 

 

 

9.             Service Acknowledgments. In accepting the Option, Participant
acknowledges, understands and agrees that:

 

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;

 

(b)     the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;

 

(c)     all decisions with respect to future option or other grants, if any,
will be at the sole discretion of the Company;

 

(d)     Participant is voluntarily participating in the Plan;

 

(e)     the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

 

(f)     the Option and Shares acquired under the Plan and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(g)     the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

 

(h)     if the underlying Shares do not increase in value, the Option will have
no value;

 

(i)      if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;

 

(j)      for purposes of the Option, Participant’s status as a Service Provider
will be considered terminated as of the date Participant is no longer actively
providing services to the Company or any Parent or Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is a Service
Provider or the terms of Participant’s service agreement, if any), and unless
otherwise expressly provided in this Agreement or determined by the
Administrator, (i) Participant’s right to vest in the Option under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is a Service Provider or
the terms of Participant’s service agreement, if any, unless Participant is
providing bona fide services during such time); and (ii) the period (if any)
during which Participant may exercise the Option after such termination of
Participant’s engagement as a Service Provider will commence on the date
Participant ceases to actively provide services and will not be extended by any
notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s engagement agreement, if any;
the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether Participant may still be considered to be
providing services while on a leave of absence); and

 

 
A-4

--------------------------------------------------------------------------------

 

  

 

(k)     unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Shares.

 

10.          No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations or
assessments regarding Participant’s participation in the Plan, or Participant’s
acquisition or sale of the underlying Shares. Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

 

11.          Address for Notices. Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at LRAD
Corporation, 16990 Goldentop Road, Suite A, San Diego, CA 92127, or at such
other address as the Company may hereafter designate in writing.

 

12.          Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Participant only by Participant.

 

13.          Binding Agreement. Subject to the limitation on the transferability
of this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

14.          Additional Conditions to Issuance of Stock. If at any time the
Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state or federal law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the purchase by, or issuance of Shares to,
Participant (or his or her estate) hereunder, such purchase or issuance will not
occur unless and until such listing, registration, qualification, rule
compliance, consent or approval will have been completed, effected or obtained
free of any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority or securities exchange. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 

 
A-5

--------------------------------------------------------------------------------

 

  

 

15.          Plan Governs. This Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

16.          Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

17.          Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by such means of
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company which may, but do
not necessarily, include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company. Participant consents to the electronic delivery of the Plan
documents and this Agreement. Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Participant by contacting the Company by telephone or in writing.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents if the attempted electronic delivery of such documents
fails. Similarly, Participant understands that Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, Participant
understands that he or she is not required to consent to electronic delivery of
documents.

 

18.          Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

19.          Agreement Severable. In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

 

20.          Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

 
A-6

--------------------------------------------------------------------------------

 

 

 

21.          Governing Law and Venue. This Agreement will be governed by the
laws of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of California, and agree that such litigation will be conducted in the
courts of the County of San Diego, California, or the federal courts for the
United States for the Southern District of California, and no other courts,
where this Option is made and/or to be performed.

 

22.          Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection with the
Option.

 

23.          Waiver. Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.

 

 
A-7

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B 

 

LRAD CORPORATION
2015 EQUITY INCENTIVE PLAN
EXERCISE NOTICE

 

LRAD Corporation

16990 Goldentop Road, Suite A

San Diego, CA 92127

Attention: Stock Administration

 

1.     Exercise of Option. Effective as of today, _____________, _________, the
undersigned (“Purchaser”) hereby elects to purchase _____________ shares (the
“Shares”) of the Common Stock of LRAD Corporation (the “Company”) under and
pursuant to the 2015 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated _____________, _________ (the “Agreement”). The purchase price
for the Shares will be $____________, as required by the Agreement.

 

2.     Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

 

3.     Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

 

4.     Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option. The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
14 of the Plan.

 

5.     Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 

6.     Entire Agreement; Governing Law. The Plan, the Notice of Grant and the
Agreement are incorporated herein by reference. This Exercise Notice, the Plan,
the Notice of Grant, and the Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Purchaser with
respect to the subject matter hereof, and may not be modified adversely to the
Purchaser’s interest except by means of a writing signed by the Company and
Purchaser. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

 

 
B-1

--------------------------------------------------------------------------------

 

  

 

The Purchaser has submitted this Exercise Notice as of the date first written
above.

 

Submitted by:

 

Accepted by:

      PARTICIPANT   LRAD CORPORATION            

 

 

 

Signature

 

By

            Print Name

 

Title

      Address:     Date Received:                      

 

 

 

 

B-2